KAHN, L., Associate Judge,
dissenting.
The prosecutor unquestionably tried to bolster the officer’s credibility by stating, “She is our public servant. She is stuom to protect us.” (Emphasis added).1 However, the prosecutor’s statements constituted harmless error. The comments were isolated, and they were not “so prejudicial as to vitiate the entire trial.” See State v. Murray, 443 So.2d 955, 956 (Fla.1984), quoting Cobb v. State, 376 So.2d 230, 232 (Fla.1979). The statements made by the prosecutor are akin to those made in Buckner v. State, 689 So.2d 1202, 1204 (Fla. 3d DCA 1997). The appellate court in Buckner held that the prosecutor’s statements that the jury would find the police officer “very credible” and that he testified truthfully constituted improper bolstering but did not warrant a new trial when considered in the context of the entire proceeding. Id.

. All statements made by the prosecutor were either supported by the evidence or were based on logical inferences from the evidence. See Breedlove v. State, 413 So.2d 1 (Fla.1982).